Citation Nr: 0702085	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, 
Texas




THE ISSUE

Eligibility for enrollment in the VA healthcare system.




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to May 1991.  This matter is before the  Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
decision of the Amarillo, Texas, VAMC. 





FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status, that would warrant placement in a priority 
category above category 8.   

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the September 2004 decision and the January 2005 
statement of the case).  He has had ample opportunity to 
respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), or are a veteran of the Mexican 
border period or of World War I.  Id.  A veteran who wishes 
to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in September 2004.  He acknowledged that he did not 
have a service-connected disability, and was not receiving VA 
pension benefits.  (In January 2007, the Board received 
certification from the Waco, Texas, RO that the veteran did 
not have a claim pending with that office.)  The veteran also 
indicated that his annual gross income was $29,000 per year, 
that his spouse's annual gross income was $28,000 per year, 
and that he had one dependent child.  Consequently, his 
income was well above the applicable VA "low income" level 
for a family of three living in Lubbock, Texas, where he 
resides.  (See 38 C.F.R. § 17.36(b)(7) and 42 U.S.C.A. § 
1437a(b)(2) and associated Department of Housing and Urban 
Development (HUD) low income limits).  

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  In the September 2004 
decision, his application for enrollment in VA healthcare 
system was denied on the basis of the category 8 placement, 
and the filing of his enrollment application after January 
17, 2003.  

The veteran has not disputed the category 8 placement.  He 
asserts that he has trouble paying for his private medical 
treatment, and that consequently he would like to be able to 
receive VA medical treatment.  While the Board sympathizes 
with this situation, it is bound by the regulations governing 
entitlement to VA benefits and the instructions of the 
Secretary.  38 U.S.C.A. § 7104(c).  Given that the veteran is 
in category 8 and applied subsequent to January 17, 2003, as 
a matter of law he is ineligible for enrollment in the VA 
health care system.  See also 38 C.F.R. § 17.96.  The 
applicable criteria are dispositive, the veteran's claim must 
be denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


